DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 has been found allowable. The restriction requirement between Species 1 and 2, as set forth in the Office action mailed on 3 January 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of between Species 1 and 2 is withdrawn.  Claims 9-11, directed to Species 2 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 14-20, directed to the non-elected method are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 14-20 directed to an invention non-elected without traverse.  Accordingly, claims 14-20 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Yost on 30 November 2021.

The application has been amended as follows: 

In claim 1, line 8, the text ---,--- has been inserted immediately after “exchanger” and immediately after “conveyed”;
In claim 1, line 11, the text ---, the first conveying device being--- has been inserted immediately after “device”;
In claim 1, line 12, the text ---,--- has been inserted immediately after “exchanger”;
In claim 1, line 18, the text ---adapted to convey--- has been inserted after “being”;
In claim 1, line 18, the text ---,--- has been inserted immediately after “exchanger”;
In claim 1, line 23, the text ---, the third conveying device being--- has been inserted immediately after “device”;
In claim 1, line 26, the text ---,--- has been inserted immediately after “exchanger”;
In claim 1, line 28, the text ---,--- has been inserted immediately after “exchanger” and immediately after “conveyed”;
In claim 1, line 31, after “for”, the text “a” has been changed to ---the---;


In claim 2, line 1, the text “(1)” has been deleted;

In claim 5, line 1, the text “(1)” has been deleted; 

In claim 8, line 1, the text “(1)” has been deleted;
In claim 8, line 2, the text “the” prior to “at least a portion of” has been deleted;
In claim 8, line 2, prior to “interior of the fuel cell”, the text “an” has been replaced with ---the at least one---;
In claim 8, line 5, the text “at least one” has been deleted;

In claim 9, line 2, prior to “interior of the fuel cell”, the text “an” has been replaced with ---the at least one---;
In claim 9, line 6, the text “at least one” has been deleted;

In claim 10, line 1, the text “(1)” has been deleted;

In claim 11, line 1, the text “(1)” has been deleted;
In claim 11, line 1, the text “9” has been replaced with ---6---;
In claim 11, line 2, after “exchange”, the text ---connection--- has been added;

In claim 13, line 2, the text “a” has been replaced with ---the---;  

Claims 14-20 are cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 13 October 2021 concerning the prior art rejections are found persuasive in view of the Amendment.  Accordingly, claim 1 and its dependents are found allowable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763